Citation Nr: 0515961	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-13 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for the post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 RO decision that assigned an 
increased rating and assigned a 30 percent disability 
evaluation for service-connected PTSD, effective on September 
1, 1997.  

In August 2004 the veteran's file was permanently transferred 
from the RO in Atlanta, Georgia to the RO in Winston-Salem, 
North Carolina.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran has appealed the rating decision 
that assigned an increased rating of 30 percent for PSTD, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective on 
September 1, 1997, the date of receipt of the increased 
rating claim.  

The Board notes that the veteran was scheduled to appear at a 
personal hearing in May 2005, however failed to report.  In a 
letter received later that month, the veteran requested 
another hearing.  

While the veteran testified before a Hearing Officer at the 
RO in July 1999, the RO should ask the veteran whether he is 
satisfied with the RO hearing or whether he would like to 
testify before a Veterans Law Judge at the RO (or via 
videoconference) or in Washington, DC.  

After receiving the veteran's response regarding his hearing 
preference, the RO should take appropriate action.  

Further, the veteran has complained of increased severity of 
his PTSD symptoms.  Although the veteran has been provided a 
VA examination in October 2004  to evaluate the severity of 
his service-connected PTSD disability, further examination is 
indicated in order to assess the veteran's current disability 
level.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
in order clarify whether the veteran is 
satisfied with his RO hearing or whether 
he would like to appear before a VLJ, as 
previously requested.  Following the 
veteran's response, the RO should take 
appropriate action.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the 
examination report.  The examiner should 
comment on the impact of PTSD on the 
veteran's social and occupational 
functioning, and report a global 
assessment of function score 
attributable, if possible, solely to 
PTSD.  The examiner should be asked to 
express an opinion as to the degree of 
disability resulting from PTSD as 
evidenced by the record. All indicated 
testing should be done in this regard.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




